Citation Nr: 1210759	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-18 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an ankle disorder, including degenerative arthritis.

2.  Entitlement to service connection for a foot disorder, including degenerative arthritis, hallux valgus, and pes planus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This matter is on appeal to the Board of Veterans' Appeals (Board) from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The May 2009 decision denied service connection for:  (1) degenerative arthritis of the ankles and feet, claimed as osteoarthritis, and (2) bilateral hallux rigidus and hallux valgus with callosities, claimed as bilateral feet problems, flat, bunions, deformed toes, and callus.  The Board finds that the issues are best characterized as two separate claims involving the ankles and the feet regardless of the specific characterization of the claimed disability affecting the ankles and feet.  This is shown on the title page.

The Veteran testified before the undersigned in August 2011.  A transcript of the hearing is of record.

As a procedural matter, the Board notes that the Veteran submitted additional service treatment records since the most recent statement of the case.  However, in an August 2011 statement submitted at the hearing, the Veteran waived his right to RO initial review of this evidence.  See 38 C.F.R. § 20.1304(c) (2011).  Accordingly, the Board will consider this evidence in the adjudication of the appeal.

The decision below addresses the Veteran's claim of service connection for an ankle disorder.  The claim of service connection for a foot disorder is addressed in the remand that follows the Board's decision.


FINDING OF FACT

A chronic ankle disorder is not shown.  


CONCLUSION OF LAW

The Veteran does not have an ankle disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, as to the ankle disorder claim, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all necessary development has been accomplished for the ankle disorder claim and therefore appellate review may proceed on the merits.  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted statements in support of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Additionally, a VA examination was performed in April 2009, but no opinion was provided.  Indeed, it does not appear that medical opinions were requested.  In determining whether the duty to assist requires that a VA medical opinion be obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In the Veteran's case, a remand is not necessary for the ankle disorder claim because the examination, and the other evidence of record, does not show that the Veteran has a current chronic ankle disorder.  Therefore, a medical opinion is not necessary.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the ankle disorder claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

Service Connection for an Ankle Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Also, in the context of chronic diseases, such as arthritis, the disease may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Furthermore, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Finally, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Veteran served in the military from May 1975 to May 1979.  He is claiming entitlement to service connection for an ankle disorder.  At his hearing, he stated that he had problems with his ankles due to the boots he wore while on active duty.

A service treatment record, dated in February 1979, does show that the Veteran was seen for a sprained right ankle from falling down stairs.  He received conservative treatment in the form of ice, ankle wraps and one week of light duty.  A follow-up treatment note later that same month indicated some residual edema, but a full range of motion.  There is no indication of any subsequent treatment and, significantly, no right ankle disorder was noted at the time of his separation physical examination in May 1979.  The left ankle was not referenced in the service treatment records.

Next, post-service VA treatment records primarily show complaints of problems with the feet rather than the ankles.  A VA examination was conducted in April 2009.  The Veteran reported experiencing swelling in his ankles.  Range of motion testing of the ankles was normal.  X-rays were taken of the ankles.  There was no fracture, dislocation, significant degenerative change, joint effusion, or plantar spurs.  There was a spur attachment of the Achilles tendon bilaterally.  Based on this information, the examiner provided a diagnosis of normal bilateral ankle examinations.  Although the claims file was not available for review, the Board finds the examination to be adequate for this claim, because no ankle disorder was found and the information in the claims file supports this finding.

An element of a service connection claim is the existence of a current disability.  The Veteran has submitted statements and testified that he experiences pain and swelling in his ankles.  However, without a diagnosed or identifiable underlying malady or condition, pain or other symptoms alone do not in and of themselves constitute a disability for which service connection may be granted.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As noted previously, the Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1131.  In light of the clinical evidence, the record reflects that the Veteran does not have a disorder of either the right or left ankle.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  Thus, service connection for an ankle disorder is not warranted.

For the foregoing reasons, the Board finds that the claim of service connection for an ankle disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for an ankle disorder is denied.


REMAND

The Board finds that additional development is warranted for the claim of service connection for a foot disorder and it is necessary to remand the claim.

As noted in the decision above, there are four factors for consideration for determining whether an examination or opinion is necessary:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.

The Veteran is competent to report factual matters of which he had first hand knowledge, such as having problems with his feet in service when wearing certain boots.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  His seemingly credible testimony lends support to the notion that these problems actually occurred.  Given this evidence, the Board finds that the foot problems likely occurred and an in-service injury is established.

Unlike the ankle disorder claim, the April 2009 VA examination revealed that the Veteran has bilateral hallux rigidus of the 1st toe, left greater than right; and bilateral hallux valgus with 2nd toe crossover with callosities.  Additionally, a December 2008 x-ray report shows that he has mild to moderate degenerative joint disease of the left metatarsophalangeal joint.  Thus, a current disability is established by the evidence.

Because there is at least an indication that the Veteran's current foot disorder may be related to his in-service foot problems, a medical opinion is warranted in this case.  The April 2009 VA examination report does not contain a medical opinion.  In that way, it is inadequate for deciding the claim.  Thus, the Board finds that the claim should be remanded for another VA foot examination and a medical nexus opinion.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination of his feet.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify all of the Veteran's foot disabilities.  Based on a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has a current foot disability that is related to his active military service, particularly his stated in-service foot problems due to certain boots described in the section above.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  After undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to service connection for a foot disorder.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


